Appeal of THE WELSH PACKING CO.Welsh Packing Co. v. CommissionerDocket No. 741.United States Board of Tax Appeals1 B.T.A. 274; 1925 BTA LEXIS 2978; January 8, 1925, decided Submitted December 17, 1924.  *2978  The taxpayer is not entitled to relief in the absence of sufficient evidence to establish the allegations asserted in the petition.  LeRoy M. Magruder, Esq., for the taxpayer.  George Bowden, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *274  Before GRAUPNER, LANSDON, and SMITH.  This appeal involves income and excess profits taxes for the years 1917 and 1918 and is from a deficiency amounting to $4,405.67 determined by the Commissioner.  From the oral and documentary evidence introduced at the hearing the Board makes the following FINDINGS OF FACT.  1.  The taxpayer is a Missouri corporation, with its principal place of business at Springfield, Mo., and is engaged in the business *275  of killing, curing, and wholesaling meat.  It was organized on December 17, 1906, under the name of Teagarden Packing Co., with a paid-up capital stock of $75,000.  In 1908 its capital stock was increased to $100,000, and on December 17, 1914, the name was changed to the Welsh Packing Co.  2.  In 1912 the taxpayer wrote off the books of the corporation the sum of $39,147.25, representing cost of certain buildings, machinery, *2979  and equipment, and sought to restore it as a part of invested capital in 1917.  This the Commissioner disallowed, and, in addition, reduced the invested capital $10,935.05 because the taxpayer had failed to take sufficient depreciation in prior years, and also disallowed a deduction in the amount of $2,864.73 sought by the taxpayer for each of the years 1917 and 1918 as depreciation on the assets restored in 1917.  The taxpayer alleges error on the part of the Commissioner in these rulings.  3.  The invested capital of the taxpayer, as found by the Commissioner, was $87,947.34 for the year 1917 and $87,931.85 for the year 1919.  No satisfactory evidence was adduced to show that these computations were incorrect.  DECISION.  The deficiency determined by the Commissioner is approved.  The taxpayer has failed to substantiate the allegations of its petition on appeal by sufficient evidence.